Ar;STIN        11.    TEXAS
w~.~I:d;l,T’,.:‘C                 c :.hBZ:,<
 .hTE<DX<N          ,c:\   ~:*:.1rx1.,,.
                                                              April     8,         1964


               Honorable Walter E. Wilson                                                 Opinion   No. C-237
               County Attorney
               Ector County Courthouse                                                    Re:   Whether the proposed Ector
               Odessa, Texas                                                                    County Juvenile     detention
                                                                                                facilities   meet the statu-
               Attention:                        Michael D. Earney,                             tory requirements      of Arti-
                                                 Assistant                                      cles 2338-l    and 53.15   of’
                                                                                                Vernon’s   Civil  Statutes,
                                                                                                as being separate      and
                                                                                                apart from adults,       and as
                                                                                                being suitably     segregated,
               Dear Sir:                                                                        and related    question.

                          Your request   for opinion     on the above subject     matter
               indicates  that a new jail    for juveniles     and women prisoners
               has been constructed    in Ector County.       The Commissioners*     Court
               has not yet accepted    the facilities     from the contractor     since
               there is some doubt as to whether the structural         design of the
               building  meets the requirements       of the applicable   statutes.

                            Briefly     the design of the jail           is as follows:         The
               juvenile   boys,     juvenile    girls    and women’s detention          facilities
               are all located        in one cell     block.      The cell    block is similar
               to a cage,     surrounded      on three sides with steel bars and on
               the fourth,      solid   steel   doors which serve as entrances               to the
               padded and maximum security            cells.      The cell    block itself        has a
               concrete    ceiling,     which ceiling        does not extend to the ceiling
               of the larger       room in which the cell           block itself     is located.
               An open corridor        extends around the cell           block on those three
               sides surrounded        by steel    bars,     and inside     the cell    block a
               corridor    in the shape of a “TN separates               the cell    block into
               three cell     areas,    one for juvenile         girls,    one for juvenile        boys,
               and one for adult women.            Doors constructed         of steel    bars lead
               from the corridor        to the respective         cell   areas outlined        above.

                                               Your request       contains           the    following    questions:

                                        “(1)   Do the proposed Ector County Juvenile
                                 detention    facilities    meet the statutory   require-
                                 ments of Arts.       2338-1,Sec. 17 and 5115eV.A.C.S.
                                 as being separate       and apart from adults   and the
                                 suitable    segregation    of males and females?


                                                                         -1148-
Hon. Walter           E. Wilson,   page 2     (C-237)



               “(2)     In the event that the proposed      facili-
         ties do not meet’the      requirements  of Arts.     5’115 and
         2338-1,    V.A.C.S.   would the proposed    alterations
         cause such facil!ties.to       meet the requirements       of
         Arts.   5115 and 2338-1,V.A.C.S.?”
              Section        17 of Article     2338-lof Vernon’s      Civil    Statutes,
states     as follows:

                “Sec.    17. No female person over the age of
         ten (10) years and under the age of eighteen                 (18)
         years,    or any male person over the age of ten (10)
         years and under the age of seventeen              (17) years,
         shall be placed or committed to any compartment of
         any jail     or lock-up     in which persons      over juvenile
         age are incarcerated          or detained;    but shall be
         placed    in a room or ward separate          and apart from
         that occupied      by adults.       The proper authorities
         of all counties       shall    provide   suitable    place of
         detention     for such juveniles        separate   and apart
         from any jail      or lock-up      in which adults      are con-
         fined.     Said detention       place may be in the same
         building     housing adults,       or in a building      separate
         and apart from that where adults are confined.”

               Article       5115 states     in part    as follows:
               I, .    * 0

                 “The term ‘safe      and suitable      jails,   1 as used
         in this Act,        shall be construed      to mean jails     which
         provide     adequate segregation       facilities       by having
         separate     enclosures.     formed bv solid masonry
         or solid     metal wall . or solid walls of other com-
         par a b 1 e ma teri a 1 , SEnaratins   witnesses      from all
         a;
         classific      tion     of
         wd juveniles         from adults;    e e *‘I (Emphasis added).

            The detention     facilities    as now constructed    do not meet
the statutory   reqllirements      as set out above.    Separate enclosures
formed by solid    masonry or solid metal walls do not separate           the
three classes   of prisoners       detained  therein.   Through the steel
bars prisoners    in any part of the cell        block may freely   converse
and in some instances      see prisoners     in other parts.

           The suggested  alterations    as evidenced    by Sketch No. 4
include dividing  the o en area above the cell       block and the jail-
er’s walk-around  into I: separate    compartments.     You propose to

                                           -1149-
Hon. Walter    E. Wilson,      page 3           (C-237)



accomplish    this   as follows:

             "(a)    Attaching    sheet steel   on, top         of the
     ceiling      of the cell    block on a line with             the
     north edge of the cross          of the internal            IT'-
     shaped corridor,        extending   and attached           to the
     solid    masonry,walls      on, the East or West.             Such
     steel    wall would extend from the top of                 the
     celling      of the cell    block to the ceiling             of the
     main room.        (Line B)

            l'(b)    The erection   of a steel  wall extend-
      ing from the north wall of the main room to the
      south wall of the main room on a line over the
      steel   security   door located   at the south end of
      the cell    block.    Such steel  wall would extend
      from the top of the ceiling       of the cell  block
      to the ceiling     of the main room.     (Line C)

            'l(c) Attachment of the steel wall                  to the
      frame of the steel    security    door at the             south
      end of the cell   block.     (Line A)

            "(d ) Placement of a solid     steel  security
      door and frame on the east side of the cell         block,
      attached   to the steel  wall at the south edge of
      the women's sleeping    room and the new steel       wall
      extending    across the top of the cell    block and the
      east wall of the main room.      (Line A)

             'l(e)     Installation       of a solid   steel      security'
      door and frame on the            west side of the        cell   block,
      attached      to the steel       wall on the south        edge of
      the juvenile        girls'      sleeping    room and     the new
      steel    wall extending         across   the top of      the cell
      block.       (Line A)"

            We have concluded    that after   the alterations      are made,
the detention   facilities   will meet the requirements       of Articles
2338-l  and 5115.     Four separate   compartments would then be formed,
each of which is completely      enclosed   by either   solid   steel  or
solid masonry walls.



             The detention    facilities      as described   in your
      letter    for juvenile   boys,     juvenile   girls  and women
      prisoners     in Ector County do not meet the require-
      ments of Articles      2338-l     and 5115, Vernon's    Civil

                                       -1150-
Hon. Walter     E. Wilson,    page 4   (C-237)



      Statutes,   as separate    enclosures formed by solid
      masonry or solid     steel  do not separate the three
      classes   of prisoners.

             The proposed   alterations    will result   in sep-
      arate compartments     for the three classes      of pris-
      oners,   each of which is completely      enclosed    by
      either   solid  steel  or masonry walls and will       there-
      fore meet the requirements        of the statutes    above.

                                   Very     truly   yours,

                                   WAGGONER
                                          CARR
                                   lr72&




                                          Fred D. Ward
FBW:mkh:wb                                Assistant

APPROVED:

OPINION COMMITTEE

W. V. Geppert,     Chairman
Lloyd Martin
Howard Fender
Robert Smith
Jerry Brock

APPROVEDFOR THE ATTORNEYGENERAL

BY:   Stanton    Stone




                                   -1151-